DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haverkort et al. (US20060088985).
Regarding claim 1, Haverkort discloses a method of forming a film layer comprising: heating a substrate to a substrate temperature within a substrate processing chamber (paragraph 0063); flowing a silicon precursor gas into the substrate processing chamber (trisilane reads on a silicon precursor gas, paragraph 0059); depositing a layer of amorphous silicon on the substrate (paragraphs 0065 and 0089); 
Regarding claim 3, Haverkort discloses wherein the nitrogen precursor gas comprises N2 (paragraph 0083), and wherein the silicon nitride layer comprises a hermetic stoichiometric nitride film (paragraph 0086).
Regarding claim 4, Haverkort discloses wherein the thickness of the silicon nitride layer is between about 5 A and about 6 A (paragraph 0088).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being obvious over Matsushita et al. (US20100052039).
Regarding claim 1, Matsushita discloses a method of forming a film layer comprising: heating a substrate to a substrate temperature within a substrate processing chamber (paragraph 0037); flowing a silicon precursor gas into the substrate processing chamber (disilane reads on a a silicon precursor gas, paragraph 0039); depositing a layer of amorphous silicon on the substrate (paragraph 0039); and exposing the deposited amorphous silicon layer to a plasma to convert at least a portion of the deposited amorphous silicon layer to a silicon nitride layer (N2 plasma, paragraph 0054).
Matsushita is silent about flowing a nitrogen precursor gas into the substrate processing chamber, and forming a plasma within the substrate processing chamber with the nitrogen precursor gas.  However, Matsushita discloses using N2 plasma for nitriding the amorphous silicon (paragraph 0054).  It is well-known to one of ordinary skill on the art that a N2 plasma can be generated by flowing a nitrogen precursor gas into the substrate processing chamber and forming a plasma within the substrate processing chamber with the nitrogen precursor gas.
Regarding claim 2, Matsushita discloses wherein the silicon precursor gas comprises disilane (paragraph 0039).
Regarding claim 5, Matsushita discloses wherein the substrate temperature is about 420 o
Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US20100052039) as applied to claim 1 above, in view of Rajagopalan et al. (US20140118751).
	Regarding claim 6, Matsushita is silent about wherein heating the substrate comprises heating a first portion of the substrate to a first temperature and heating a second portion of the substrate to a second temperature, wherein the offset between the first temperature and the second temperature is between about +/- 10 oC and about +/- 50 oC.   However, Matsushita discloses that the process is used for a thin film deposition (paragraph 0039).  In addition, Rajagopalan teaches that in a thin film deposition, the temperatures profile of the substrate can be adjust to improve film deposition uniformity (paragraph 0027).  In particular, Rajagopalan discloses heating a first portion of the substrate to a first temperature and heating a second portion of the substrate to a second temperature, wherein the offset between the first temperature and the second temperature is between about +/- 50 oC (paragraph 0029).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to optimize the temperatures profile of the substrate (a result-effective variable) to achieve desirable processing rate uniformity as taught by Rajagopalan (paragraphs 0027 and 0029), in the method of Matsushita, with a reasonable expectation of success.  
	Regarding claims 7 and 8, Matsushita is silent about hardware features recited in the instant claims.   However, Matsushita discloses that the process is used for a thin film deposition (paragraph 0039).  In addition, Rajagopalan teaches that in a thin film deposition process, the temperatures profile of the substrate can be adjust to improve oC and about 300 oC (paragraph 0030).  Rajagopalan further teaches that controlling the face plate temperature promotes temperature uniformity in the processing region of the chamber near the face plate, improving compositional uniformity of the reaction gas mixture as it exits the face plate into the processing region (paragraph 0030).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a known hardware configuration to introduce process gas to a substrate as taught by Rajagopalan, in the method of Matsushita for introducing the silicon precursor gas, with a reasonable expectation of success.  The method taught by Rajagopalan has the advantage of improving process uniformity.
	Regarding claims 9 and 10, Matsushita is silent about biasing an electrode coupled to a side wall of the chamber, wherein the electrode is coupled to a resonant tuning circuit, and wherein the current flow through the electrode is desirably maintained at between about 1 amp and 30 amps.   However, Matsushita discloses that the process utilizes plasma (paragraph 0054).  In addition, Rajagopalan teaches that in performing a process utilize plasma, biasing an electrode coupled to a side wall of the chamber, wherein the electrode is coupled to a resonant tuning circuit, wherein the current flow through the electrode is desirably maintained at between about 1 amp and 30 amps, is beneficial for improving plasma profile and processing uniformity (paragraphs 0033 and 0042, Fig. 4).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to bias 
	Regarding claims 11 and 12, Rajagopalan discloses dynamically adjusting an impedance of the resonant tuning circuit to control the current flow (paragraph 0033).
	Regarding claim 13, Rajagopalan discloses biasing a second electrode coupled to the substrate support, wherein the second electrode is coupled to an impedance matching circuit (paragraph 0033 and Fig. 4).
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US20100052039) in view of Rajagopalan et al. (US20140118751).
	Regarding claim 14, Matsushita discloses a method of forming a film layer comprising: heating a substrate, disposed on a substrate support, to a temperature of below about 500 oC within a substrate processing chamber (550 oC  or below, paragraph 0039); flowing a silicon precursor gas into the substrate processing chamber (disilane reads on a a silicon precursor gas, paragraph 0039); depositing a layer of amorphous silicon on the substrate (paragraph 0039); and converting the deposited amorphous silicon film to a silicon nitride film (paragraphs 0039 and 0054).
Matsushita is silent about flowing a nitrogen precursor gas into the substrate processing chamber, wherein the nitrogen precursor gas comprises N2, NH3, H2N2, or a combination thereof; forming a plasma of the nitrogen precursor gas within the substrate processing chamber.  However, Matsushita discloses using N2 plasma for nitriding the amorphous silicon (paragraph 0054).  It is well-known to one of ordinary skill on the art 2 plasma can be generated by flowing a nitrogen precursor gas into the substrate processing chamber and forming a plasma within the substrate processing chamber with the nitrogen precursor gas.
	Matsushita is silent about biasing a first electrode coupled to the substrate support, wherein the first electrode is coupled to a first resonant tuning circuit; dynamically adjusting the impedance of the first resonant tuning circuit to control the current flow through the first electrode, wherein the current flow is desirably maintained at a set point between about 1 amp and 30 amps.  However, Matsushita discloses that the process utilizes plasma (paragraph 0054).  In addition, Rajagopalan teaches that in performing a process utilize plasma, biasing a first electrode coupled to the substrate support, wherein the first electrode is coupled to a first resonant tuning circuit; dynamically adjusting the impedance of the first resonant tuning circuit to control the current flow through the first electrode, wherein the current flow is desirably maintained at a set point between about 1 amp and 30 amps, is beneficial for improving plasma profile and processing uniformity (electrode 322 reads on a first electrode, paragraphs 0033 and 0042, Fig. 4).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to bias an electrode coupled to a side wall of the chamber, wherein the electrode is coupled to a resonant tuning circuit as taught by Rajagopalan, in the method of Matsushita for improving plasma profile and processing uniformity, with a reasonable expectation of success.  
	Regarding claim 15, Matsushita discloses a method of forming a film layer comprising: heating a substrate, disposed on a substrate support, to a temperature of below about 500 oC within a substrate processing chamber (550 oC  or below, 2 plasma, paragraph 0054).
Matsushita is silent about flowing a nitrogen precursor gas into the substrate processing chamber, wherein the nitrogen precursor gas comprises N2, NH3, H2N2, or a combination thereof; forming a plasma of the nitrogen precursor gas within the substrate processing chamber.  However, Matsushita discloses using N2 plasma for nitriding the amorphous silicon (paragraph 0054).  It is well-known to one of ordinary skill on the art that a N2 plasma can be generated by flowing a nitrogen precursor gas into the substrate processing chamber and forming a plasma within the substrate processing chamber with the nitrogen precursor gas.
	Matsushita is silent about biasing a first electrode coupled to a substrate support, wherein the first electrode is coupled to a first resonant tuning circuit; dynamically adjusting the impedance of the first resonant tuning circuit to control the current flow through the first electrode, wherein the current flow is desirably maintained at a set point between about 1 amp and 30 amps; biasing a second electrode coupled to a side wall of the chamber, wherein the second electrode is coupled to a second resonant tuning circuit; dynamically adjusting the impedance of the second resonant tuning circuit to control the current flow through the second electrode, wherein the current flow is desirably maintained at a set point between about 1 amp and 30 amps.  However, Matsushita discloses that the process utilizes plasma (paragraph 0054).  In addition, 

	Regarding claim 17, Rajagopalan discloses biasing a third electrode coupled to the substrate support, wherein the third electrode is coupled to an impedance matching 
	Regarding claim 18, Rajagopalan discloses wherein heating the substrate comprises heating a first portion of the substrate to a first temperature and heating a second portion of the substrate to a second temperature, wherein the offset between the first temperature and the second temperature is between about +/- 10 0C and about +/- 50 OC (paragraph 0029).
	Regarding claims 19 and 20, the limitations recited in the “wherein” clauses in the method claims simply express the intended results of the recited process; therefore, they are not accorded patentability weight.  See MPEP 2111.04.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JIONG-PING LU/
Primary Examiner, Art Unit 1713